Bridgeway Funds, Inc. Aggressive Investors 1 Fund (BRAGX) Ultra-Small Company Fund (BRUSX) Ultra-Small Company Market Fund (BRSIX) Small-Cap Momentum Fund (BRSMX) Small-Cap Growth Fund (BRSGX) Small-Cap Value Fund (BRSVX) Large-Cap Growth Fund (BRLGX) Blue Chip 35 Index Fund (BRLIX) Managed Volatility Fund (BRBPX) Supplement dated May 29, 2015 to the Statement of Additional Information dated October 31, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). 1.Effective May 31, 2015, Michael D. Mulcahy resigned as President and Director of Bridgeway Funds, Inc. (“Bridgeway Funds” or the “Corporation”).All references to Mr. Mulcahy in the SAI are deleted as of that date. 2.Effective May 31, 2015, the “Management of Bridgeway Funds” section, which begins on page 12 of the SAI, is hereby deleted in its entirety and replaced with the following: MANAGEMENT OF BRIDGEWAY FUNDS Directors and Officers These are the Directors and Officers of the Bridgeway Funds, their business address, and principal occupations during the past five years. Independent Directors Name,Address 1 andAge Position(s) Held with Bridgeway Funds Term of Officeand Lengthof Time Served PrincipalOccupation(s) DuringPast Five Years #ofBridgeway Funds Overseen by Director OtherDirectorshipsHeldby Director KirbyjonCaldwell Age 61 Director Term:1Year Length:2001to Present. Senior Pastor of Windsor Village United Methodist Church, since 1982. Eleven AmericanChurchMortgage Company, NRG Energy Inc., Amegy Bancshares Advisory Board. Karen S. Gerstner Age 59 Director Term: 1 Year Length: 1994toPresent. Principal, Karen S. Gerstner & Associates, P.C., since Eleven None MilesDouglasHarper,III* Age 52 Director Term: 1Year Length: 1994 to Present. Partner, Carr, Riggs & Ingram, LLC, since 2013; Partner, Gainer Donnelly, LLP, 1998 to 2013 upon merger with Carr, Riggs & Ingram, LLC. Eleven CalvertSocialInvestment Fund (8 Portfolios), Calvert Social Index Series, Inc. (1 Portfolio), Calvert Impact Fund (4 Portfolios), Calvert World Values Fund (3 Portfolios), Evan Harrel Age 53 Director Term: 1Year Length: 2006 to Present. Strategic Advisor, Small Steps Nurturing Center, since 6/2012; Executive Director, Small Steps Nurturing Center, 2004 through 5/2012. Eleven None * Independent Chairman 1 “Interested” Director Name,Address 1 andAge Position(s) Held with Bridgeway Funds Term of Officeand Length of Time Served PrincipalOccupation(s) During Past Five Years #ofBridgeway Funds Overseen by Director OtherDirectorshipsHeldby Director JohnN.R.Montgomery2 Age 59 President and Director Term:1year Length:1993to present. Chairman, Bridgeway Capital Management, Inc., 2010 – present; President, Bridgeway Capital Management, Inc., 1993 – 2010 and 6/2015 – present; President, Bridgeway Funds, 6/2015 – present; Vice President, Bridgeway Funds, 2005 – 5/2015. Eleven None Officers RichardP.CancelmoJr. Age 56 Vice President Term:1year Length: 2004 to present. Vice President, Bridgeway Funds, 11/2004 – present; Staff member, Bridgeway Capital Management, Inc., since 2000. None Linda G. Giuffré Age 53 Treasurerand ChiefCompliance Officer Term: 1year Length: 2004 to present. Chief Compliance Officer, Bridgeway Capital Management, Inc., 12/2004 to present; Staff member, Bridgeway Capital Management, Inc., 5/2004 to present. None Deborah L. Hanna Age 49 Secretary Term: 1year Length: 2007 to present. Self employed, accounting and related projects for various organizations, 2001 – present. None Sharon Lester Age 59 Vice President Term: 1 year Length: 2011 to present. Staff member, Bridgeway Capital Management, Inc., 12/2010 to present; Prior to 12/2010, Director of Portfolio Operations, Invesco. None 1 The address of all of the Directors and Officers of Bridgeway Funds is 20 Greenway Plaza, Suite 450, Houston, Texas 77046. 2 John Montgomery is chairman, president, director and majority shareholder of Bridgeway Capital Management, Inc., and therefore an interested person of the Funds. Fund Leadership Structure The overall oversight of the business and affairs of Bridgeway Funds is vested with its Board of Directors (the “Board”). However, the day-to-day management of the Funds’ operations is the responsibility of the Adviser. The Board approves all significant agreements between Bridgeway Funds and persons or companies furnishing services to it, including Agreements with its Adviser and Custodian. 2 The day-to-day operations of Bridgeway Funds are delegated to its Officers, subject to its investment objectives and policies and general supervision by the Board. The Board of Directors is composed of four Independent Directors and one Interested Director. Miles Harper, an Independent Director, is Chairman of the Board of Directors. The Board believes that having a super majority of Independent Directors is in the best interests of the Funds. Mr.Harper is the primary liaison between the Board and management and oversees the affairs of the Board. Mr.Harper participates in setting Board meeting agenda items and presides over the regular formal meetings of the Board of Directors. Separate meetings of the Independent Directors are held in advance of each regularly scheduled Board meeting where various matters, including those considered at such regular Board meeting are discussed. The Board has determined that this leadership structure provides both operational efficiencies and independent oversight to the Funds given its specific characteristics and circumstances. The Board has an Audit Committee, which is comprised only of Independent Directors. The Audit Committee has adopted a charter. Its members are Miles Douglas Harper, III, Independent Chairman of the Board and Chairman of the Audit Committee, Kirbyjon Caldwell, Karen S. Gerstner and Evan Harrel (all Independent Directors). The purposes of the Audit Committee are to: (i)oversee the Funds’ accounting and financial reporting principles and policies and related controls and procedures maintained by or on behalf of the Funds; (ii)oversee the Funds’ financial statements and the independent audit thereof; (iii)oversee, or assist, as appropriate, in the oversight of the Funds’ compliance with legal and regulatory requirements that relate to the Funds’ accounting and financial reporting, internal controls over financial reporting and independent audits; (iv)evaluate the independence of the Funds’ independent auditors and approve their selection; and (v)to report to the full Board of Directors on its activities and recommendations. The function of the Audit Committee is oversight; it is management’s responsibility to maintain appropriate systems for accounting and internal control, and the independent auditors’ responsibility to plan and carry out a proper audit. The independent auditors are ultimately accountable to the Board and the Audit Committee, as representatives of the Funds’ shareholders. In addition, the Committee provides ongoing oversight of Bridgeway Funds’ independent auditors, including meeting with the auditors at least once each fiscal year. The Audit Committee met four times in fiscal year 2014. The Board also has a Nominating and Corporate Governance Committee and such committee has adopted a charter. Its members are Miles Douglas Harper, III, Independent Chairman of the Board, Kirbyjon Caldwell, Karen S. Gerstner, who is the Chairperson of the Nominating and Corporate Governance Committee, and Evan Harrel (all Independent Directors.) The Committee’s responsibilities include, but are not limited to: (1)evaluating, from time to time, the appropriate size of the Board, and recommending any increase or decrease in the size of the Board; (2)recommending any changes in the composition of the Board so as to best reflect the objectives of the 1940 Act, the Funds and the Board; (3)establishing processes for developing candidates for Independent Board members and for conducting searches with respect thereto; (4)coordinating the Board’s annual self-assessment; and (5)recommending and selecting to the Independent Board members (a)a slate of Independent Board members to be elected at shareholder meetings, or (b)nominees to fill Independent Board member vacancies on the Board, where and when appropriate. The Nominating and Corporate Governance Committee met once in fiscal year 2014. The Nominating and Corporate Governance Committee shall also consider recommendations for Independent Director nominees submitted to it by shareholders (a “Qualifying Shareholder”) that (i)own of record, or beneficially through a financial intermediary, $10,000 or more of a Fund’s shares; (ii)has been a shareholder of $10,000 or more of a Fund’s shares for 12 months or more prior to submitting the recommendation to the Nominating and Corporate Governance Committee; and (iii)provides a written notice to the Nominating and Corporate Governance Committee containing the following information: (1)the name and address of the Qualifying Shareholder making the recommendation; (2)the number of shares of the Fund that are owned of record and beneficially by such Qualifying Shareholder, and the length of time that such shares have been so owned by the Qualifying Shareholder; (3)a description of all relationships, arrangements and understandings between such Qualifying Shareholder and any other person(s) (naming such person(s)) pursuant to which the recommendation is being made; (4)the name, age, date of birth, business address and residence address of the person(s) being recommended; (5)such other information regarding each person recommended by such Qualifying Shareholder as would be required to be included in a proxy statement filed pursuant to the proxy rules of the Securities and Exchange Commission had the nominee been nominated by the Board; (6)whether the shareholder making the recommendation believes the person recommended would or would not be an “interested person” of the Fund, as defined in Section2(a)(19) of the 1940 Act; and (7)the written consent to serve as a Director of the Fund of each person recommended if so nominated and elected/appointed. Board Oversight of Corporation Risk The Board has not established a standing risk committee. Rather, the Board requires the Adviser to report to the full Board, on a regular and as-needed basis, on actual and potential risks to each Fund and Bridgeway Funds as a whole. As a result, the day-to-day management of the Funds’ operations, including risk management, is the responsibility of the Adviser, subject to oversight by the Board. For instance, the Adviser reports to the Board on the various elements of risk, including investment risk, credit risk, liquidity 3 risk and operational risk, as well as overall business risks relating to the Funds. In addition, the Board has appointed a Chief Compliance Officer (“CCO”) who reports directly to the Board’s Independent Directors, provides presentations to the Board at its quarterly meetings and an annual report to the Board concerning compliance matters. The CCO also communicates particularly significant compliance-related issues to the Board in between Board meetings. The CCO oversees the development and implementation of compliance policies and procedures that are reasonably designed to prevent violations of the federal securities laws (“Compliance Policies”). The Board has approved the Compliance Policies, which seek to reduce risks relating to the possibility of non-compliance with the federal securities laws. The CCO also regularly discusses the relevant risk issues affecting the Bridgeway Funds during private meetings with the Independent Directors, including concerning the Adviser, as applicable. Experience of Directors Described below for each Director are specific experiences, qualifications, attributes, or skills that support a conclusion that he or she should serve as a Director of Bridgeway Funds as of the date of this SAI and in light of the Funds’ business and structure. The role of an effective Director inherently requires certain personal qualities, such as integrity, as well as the ability to comprehend, discuss and critically analyze materials and issues that are presented so that the Director may exercise judgment and reach conclusions in fulfilling his or her duties and fiduciary obligations. It is believed that the specific background of each Director evidences those abilities and is appropriate to his or her serving on the Bridgeway Funds’ Board of Directors. Further information about each Director is set forth in the table above describing the business activities of each Director during the past five years. Mr.Harper has been a Director of Bridgeway Funds since 1994 and served as Chairman of the Board since 2004. He has also served as Chair of the Audit Committee of the Board since the Committee’s inception. In addition, Mr.Harper is a partner and CPA in the firm of Carr, Riggs& Ingram, LLC and has been, and currently serves as, an independent director of several funds in the Calvert Family of Mutual Funds. Those positions have provided Mr.Harper with a strong background in the areas of accounting, finance, control systems and the operations of a mutual fund complex. Ms.Gerstner has been a Director of Bridgeway Funds since 1994. She has also served as Chair of the Nominating and Corporate Governance Committee of the Board since the Committee’s inception. Ms.Gerstner is a principal and founder of Karen S. Gerstner& Associates, P.C., a law firm specializing in estate planning and probate. Her service on the Board since 1994 and years as a practicing attorney have provided Ms.Gerstner with knowledge of the operations and business of the Funds and have called upon her to exercise leadership and analytical skills. Mr.Caldwell has been a Director of Bridgeway Funds since 2001. He has been the Senior Pastor of Windsor Village United Methodist Church since 1982 and has previously served and continues to serve as a member of various public company boards. His service on the Board since 2001 and years of service on other boards as well as his other professional experiences have provided Mr.Caldwell with considerable background in business, board operations, ministry and community development as well as knowledge of the operations and business of the Funds. Mr.Harrel has been a Director of Bridgeway Funds since 2006. From 2004 to 2012, Mr.Harrel served as the Executive Director of Small Steps Nurturing Center, a non-profit organization. Prior to that, Mr.Harrel was a Senior Portfolio Manager at AIM Management, an investment adviser to many mutual funds. His experience as a Board member has provided him with knowledge of the operations and business of the Funds. Moreover, his experience as a Portfolio Manager has provided him with extensive experience in investments, portfolio management, investment risks and the operations of an investment adviser. Mr.Montgomery has been a Director since Bridgeway Funds inception in 1993. He is the Chairman and President of the Adviser, which he founded in 1993. Mr.Montgomery is Chief Investment Officer and Portfolio Manager for all of the Funds. His experience as a Board member has provided him with knowledge of the operations and business of the Corporation and its Funds. Moreover, his experience as a Portfolio Manager has provided him with extensive experience in investments, portfolio management, investment risks and the operations of an investment adviser. Ownership of Fund Shares by Directors Ownership of Shares of Bridgeway Funds as of December31, 2013 4 Name of Director DollarRangeofEquity Securities in BridgewayFundsasof 12/31/2013 AggregateDollarRange of Equity Securities in All Registered InvestmentCompanies OverseenbyDirectorin Family of Investment Companies as of 12/31/2013 Kirbyjon Caldwell Over$100,000 Aggressive Investors 1 Over $100,000 Ultra-Small Company Over $100,000 Managed Volatility $10,001-$50,000 Karen Gerstner Over $100,000 Aggressive Investors 1 Over $100,000 Ultra-Small Company Over $100,000 Small-Cap Growth $1-$10,000 Small-Cap Value $1-$10,000 Large-Cap Growth $1-$10,000 Blue Chip 35 Index Over$100,000 Managed Volatility Over$100,000 Miles Douglas Harper, III * Over $100,000 Ultra-Small Company Over$100,000 Managed Volatility $10,001-$50,000 Evan Harrel Over $100,000 Aggressive Investors 1 Over$100,000 Managed Volatility $50,001-$100,000 John N. R. Montgomery Over $100,000 Aggressive Investors 1 Over $100,000 Ultra-Small Company Over $100,000 Ultra-Small Company Market $10,001-$50,000 Small-Cap Momentum $10,001-$50,000 Small-Cap Growth $10,001-$50,000 Small-Cap Value $10,001-$50,000 Large-Cap Growth $10,001-$50,000 Blue Chip 35 Index $10,001-$50,000 Managed Volatility Over $100,000 Omni Small-Cap Value 1 $10,001-$50,000 Omni Tax-Managed Small-Cap Value 1 $10,001-$50,000 * Independent Chairman 1 These Funds are described in a different prospectus and statement of additional information both dated October31, 2014. Compensation Bridgeway Funds pays an annual retainer of $14,000 and fees of $6,000 per Board meeting, Committee meeting or combination meeting, to each Independent Director. The retainer is paid quarterly (one quarter of retainer is paid each quarter). Such Directors are reimbursed for any expenses incurred in attending meetings and conferences as well as expenses for subscriptions or printed materials. Compensation for the fiscal year ended June30, 2014, was as follows: Name of Director Aggregate Compensation from Bridgeway Funds 1 Pensionor Retirement Benefits Accruedas Part of Bridgeway Funds Expenses Estimated Annual Benefits Upon Retirement Total Compensation from FundComplex Paid to Directors Kirbyjon Caldwell $ $
